Per Curiam.
The matter is before the Court on an application for a writ of prohibition by the petitioner seeking to require the respondent to vacate the sentence given the petitioner by the respondent and to require a new sentence be imposed in accordance with the statutes of this state. The respondent has confessed the rule to show cause and has agreed that the sentence should be vacated and a new sentence imposed upon the petitioner.
Upon this confession this Court now makes the rule absolute and directs that the sentence in this case be vacated and a new sentence pronounced in accordance with the law.